                  Case 2:17-cv-00412-MAK Document 167 Filed 03/14/19 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT FOR THE
                                 EASTERN DISTRICT OF PENNSYLVANIA

        STEPHEN MIDDLEBROOKS,                            )
                                                         )
                         Plaintiff,                      ) Case No.: 2:17-cv-00412
                                                         )
                 v.                                      )
                                                         )
        TEVA PHARMACEUTICALS USA,                        )
        INC.,                                            )
                                                         )
                         Defendant                       )



                         DEFENDANT’S MOTION FOR STAY OF EXECUTION AND
                               APPROVAL OF A SUPERSEDEAS BOND

                 Defendant, Teva Pharmaceuticals USA, Inc. (“Teva” or “Defendant”), by its counsel

        Stevens & Lee, hereby moves this Court pursuant to Rule 62(b) of the Federal Rules of Civil

        Procedure and Rule 8(a) of the Federal Rules of Appellate Procedure for a stay of execution of

        civil judgment dated February 26, 2019 and for approval of a proposed supersedeas bond in the

        amount of $2,500,000. In support thereof, Teva relies upon the arguments and authorities set

        forth in accompanying Brief, which are, in part, briefly summarized below:

                 Plaintiff does not contest the stay of execution of judgment. The sole issue concerns the

        appropriate amount of the supersedeas bond. Judgment was entered in favor of Plaintiff Stephen

        Middlebrooks (“Middlebrooks” or “Plaintiff”) in the amount of $2,092,634.27, plus post-

        judgment interest. Defendant has proposed a supersedeas bond in the amount of $2,500,000.

        “[A] supersedeas bond ‘must normally be in a sum sufficient to pay the judgment and costs,

        interest, and damages for delay.’” Cashman Equip. Corp. v. U.S. Fire Ins. Co., No. CIV.A. 06-

        3259, 2008 WL 5000355, at *4 (E.D. Pa. Nov. 21, 2008) (citation omitted). This amount will

        more than amply cover the judgment and costs, interest, and damages for delay. Plaintiff’s




                                                         1
03/14/2019 SL1 1576992v1 030421.00641
                  Case 2:17-cv-00412-MAK Document 167 Filed 03/14/19 Page 2 of 4




        attorney’s fees on appeal are not included as costs for purposes of the bond 1. See Hirschensohn

        v. Lawyers Title Ins. Corp., No. 96-7312, 1997 WL 307777 (3d Cir. June 10, 1997); see also

        McDonald v. McCarthy, 966 F.2d 112, 118 (3d Cir. 1992).

                 Moreover, the purpose of the supersedeas bond is to preserve the status quo during the

        pendency of an appeal and to protect the winning party from the possibility of loss resulting from

        the delay in execution of the judgment. Cashman, 2008 WL 5000355 at *3 (citation omitted).

        Therefore, it is not appropriate for the Court to consider the amount the amount potentially owed

        to Plaintiff if he is successful on his cross appeal, as this would alter the status quo and would be

        far in excess of what he would risk losing due to a delay in execution of the judgment.

                 Putting aside Plaintiff’s agreement to a stay of execution of the judgment, Defendant has

        met any other requirements for a stay of execution as it has shown that when considered together

        on balance its likelihood of success on the merits, any irreparable injury in the absence of a stay,

        and the lack of substantial harm to other persons and the public, warrants a stay of execution in

        this case.

                 Finally, the form of Defendant’s security is not contested and meets the requirements of

        Federal Rule of Civil Procedure 62(b). Defendant’s insurer Zurich is in the process of obtaining a

        supersedeas bond which it will issue on its own paper and expects to complete this process

        promptly. Defendant’s proposed bond in the amount of $2,500,000 will preserve the status quo

        and more than amply protect Plaintiff from the possibility of loss due to a delay in execution of

        the judgment.

                 Accordingly, Teva respectfully requests that the Court enter an order approving the

        proposed supersedeas bond and staying the execution of the judgment pending appeal.


        1
         Even if the court was to consider Plaintiff’s attorney’s fees on appeal, the proposed bond which is more than
        $400,000 over the judgment amount would provide sufficient cushion to account for Plaintiff’s attorney’s fees on
        appeal.

                                                                 2
03/14/2019 SL1 1576992v1 030421.00641
                  Case 2:17-cv-00412-MAK Document 167 Filed 03/14/19 Page 3 of 4




        Dated: March 14, 2019                 STEVENS & LEE
                                              Respectfully submitted,

                                              By: /s/ Larry J. Rappoport
                                                  Larry J. Rappoport, Esquire
                                                  Attorney ID No. 26922
                                                  Jennifer A. Ermilio, Esquire
                                                  Attorney ID No. 86062
                                                  1818 Market Street
                                                  29th Floor
                                                  Philadelphia, PA 19103
                                                  Phone: (215) 496-3839
                                                  Email: ljr@stevenslee.com
                                                  Email: jae@stevenslee.com

                                              Attorneys for Defendant Teva Pharmaceuticals
                                              USA, Inc.




                                                 3
03/14/2019 SL1 1576992v1 030421.00641
                  Case 2:17-cv-00412-MAK Document 167 Filed 03/14/19 Page 4 of 4




                                 CERTIFICATE OF PARTIAL CONCURRENCE

                         Pursuant to Local Rule 7.1, I, Larry J. Rappoport, certify that I spoke with counsel

        for Plaintiff prior to filing the instant motion in order to seek concurrence in Defendant’s Motion

        for Stay of Execution and Approval of Supersedeas Bond. Plaintiff’s counsel has no objection to

        staying the execution of judgment. However, the parties were not able to agree on the amount of

        the supersedeas bond.



        Dated: March 14, 2019                                 s/Larry J. Rappoport
                                                              Larry J. Rappoport




                                                          1
03/14/2019 SL1 1576992v1 030421.00641
